COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-312-CV
 
 
 
IN 
RE EDDIE ARTHUR 
CROSS                                                 
RELATOR
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
 
 
                                                                  PER 
CURIAM
 
 
PANEL 
B: MCCOY, HOLMAN, and WALKER, JJ.
 
DELIVERED: 
OCTOBER 26, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.